UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF THAI-LAO
 LIGNITE (THAILAND) CO., LTD. &
 HONGSA LIGNITE (LAO PDR) CO.,
 LTD. FOR AN ORDER DIRECTING
 DISCOVERY IN AID OF FOREIGN                         Miscellaneous Action No. 11-313 (JDB)
 PROCEEDING FROM
 ÉLECTRICITÉ DE FRANCE
 INTERNATIONAL PURSUANT TO 28
 U.S.C. § 1782



                                 MEMORANDUM OPINION

        Thai-Lao Lignite (Thailand) Co., Ltd. and Hongsa Lignite (Lao PDR) Co., Ltd.

("Petitioners") have filed an ex parte petition for discovery in aid of a proceeding before a foreign

tribunal pursuant to 28 U.S.C. § 1782. For the reasons explained below, the Court will deny the

petition.

                                         BACKGROUND

        Petitioners obtained an arbitration award against the Government of the Lao People's

Democratic Republic ("Laos") on November 4, 2009. Subsequently, they commenced an

exequatur proceeding in the Paris Court of First Instance to confirm the award pursuant to the

United National Convention for the Recognition and Enforcement of Foreign Arbitral Awards

(June 10, 1958), 21 U.S.T. 2517, 330 U.N.T.S. 38, more commonly known as the "New York

Convention." The Paris Court of First Instance granted exequatur in August 2010. See

Declaration of Jérôme Barzun ¶ 4 (May 24, 2011)("Barzun Decl."); Ex. A to Barzun Decl.

        Once an order of exequatur has been entered confirming an arbitration award, the

prevailing party can then initiate measures to freeze the assets of the party against whom


                                                 1
enforcement of the award is sought. Am. Pet. ¶ 10. Petitioners claim that Laos has refused to

voluntarily pay the award; accordingly, they now seek information from Électricité de France

International ("EDFI") concerning any French assets owned or controlled by Laos. Id. ¶¶ 4, 18.

Specifically, petitioners assert that EDFI is the principal shareholder, lead contractor, and project

operator of Nam Theun 2, a hydroelectric power facility in Laos. Id. ¶¶ 4, 11. They further

contend that the revenues generated by Nam Theun 2 -- in which Laos has a property interest --

are located within or pass through French financial institutions and are attachable assets under

French law. Id. ¶ 13.1 In furtherance of their effort to obtain information about Laos' assets,

petitioners filed an ex parte petition in this Court on June 1, 2011 for assistance in aid of a

foreign proceeding pursuant to 28 U.S.C. § 1782. That original petition named EDFI as

respondent, listed an office address of 1300 I Street, NW in Washington, D.C., and sought an

order directing EDFI to provide responsive information concerning any French assets owned by

or commercial debts owed to Laos. Pet. ¶ 4.

       This Court ordered petitioners to serve the ex parte application on EDFI, along with an

order for EDFI to show cause as to why the petition should not be granted. However, much

confusion has arisen subsequently with respect to the entities (as well as the location of their

offices) from which petitioners seek information. After their attempt to serve EDFI with the

relevant documents at the listed Washington, D.C. address proved unsuccessful, petitioners

sought to amend their petition to reflect 5404 Wisconsin Avenue in Chevy Chase, Maryland, as

the proper address for EDFI, and to include an additional allegation that "EDFI has continuous

and systematic contacts with this District that are tantamount to EDFI's being 'found' in this


       1
         Petitioners indicate that the ultimate determination as to whether the assets could be
used to satisfy an outstanding exequatur order would be made by a French court in a subsequent
proceeding. Am. Pet. ¶ 13.

                                                  2
District pursuant to Section 1782." Mot. to Am. Pet. at ¶¶ 4,6 (June 17, 2011). Although the

amended petition continued to name Électricité de France International as the respondent, it was

served at the Chevy Chase, Maryland address on an entity that has since identified itself as EDF

Inc., a U.S.-based holding company with interests in the energy sector. Opp'n at 3; Declaration

of Pauline Crane, Legal Counsel at EDF Inc. ¶ 9 (July 15, 2011) ("Crane Decl."). EDF Inc.

responded to this Court's order to show cause claiming that, to its knowledge, EDFI is a non-

existent entity, and objecting to the relief requested in the amended petition should the Court

construe it as one against EDF Inc. or its parent company.

       Adding to the confusion, petitioners also state that "publicly-available documentation

shows that EDFI maintains an office at 1730 Rhode Island Avenue NW, in Washington D.C."

They attach online directory information listing that address for "Electricite de France Intl". Am.

Pet. ¶ 5; Exs. B, C, D & E to Declaration of Charlene Sun (June 20, 2011) ("Sun Decl."). EDF

Inc. contends that this address was the location for Électricité de France International North

America Inc. ("EDFINA") -- which it describes as a "now-defunct company" that was dissolved

in December 2009 and merged into EDF Inc. Crane Decl. ¶ 10. According to EDF Inc.,

EDFINA became a wholly-owned subsidiary of EDF International. See Opp.'n at 5 n. 2. EDF

Inc. asserts that "[n]either EDF International nor EDF Inc. (nor any EDF-related entity) currently

occupies 1730 Rhode Island Avenue NW." Id. Moreover, EDF Inc. -- which describes itself as a

Delaware-incorporated, Maryland-headquartered holding company, id. at 5 -- formerly had an

office at 1300 I Street, N.W. in Washington, D.C. (where petitioners originally sought to serve

the petition), but the parties agree that in August 2010, EDF Inc. moved its headquarters to 5404

Wisconsin Avenue in Chevy Chase, Maryland, and that it no longer maintains an office at that

Washington, D.C. address. See Crane Decl. ¶ 9; Ex. A to Sun Decl.


                                                 3
       Despite these events, petitioners claim that EDF Inc. operates as an "agent or branch

office" of its parent companies, EDF International and EDF Group, and that service upon EDF

Inc. should "suffice" as service upon EDF International and EDF Group. Reply at 1. They also

seek to obtain information from EDF International and EDF Group pursuant to section 1782, on

the basis that EDF Inc. acts as the alter ego of its parent companies. Id. at 5. In the alternative,

petitioners request leave to amend their petition for a second time to name EDF Inc., the entity

served, as the respondent. Id. at 4.


                                        DISCUSSION

       Petitioners bring this action pursuant to 28 U.S.C. § 1782(a), which enables district courts

to order discovery "for use in a proceeding in a foreign or international tribunal."2 This statute

authorizes a district court to permit discovery when (1) the person from whom discovery is

sought resides or is found in the district of the district court to which the application is made, (2)

the discovery is for use in a proceeding before a foreign tribunal, and (3) the application is made

by a foreign or international tribunal or any interested person. See 28 U.S.C. § 1782(a);

In re Caratube Int'l Oil Corp., 730 F. Supp. 2d 101, 104 (D.D.C. 2010); Schmitz v. Bernstein,

Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir. 2004).

       Even where section 1782's threshold requirements are met, "a district court is not required



       2
           Section 1782(a) states in relevant part:

                The district court of the district in which a person resides or is found may order
                him to give his testimony or statement or to produce a document or other thing for
                use in a proceeding in a foreign or international tribunal, including criminal
                investigations conducted before formal accusation. The order may be made
                pursuant to a letter rogatory issued, or request made, by a foreign or international
                tribunal or upon the application of any interested person and may direct that the
                testimony or statement be given, or the document or other thing be produced,
                before a person appointed by the court . . . .

                                                      4
to grant a § 1782(a) discovery application simply because it has the authority to do so." Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004); see also id. at 247 ("§ 1782(a)

authorizes, but does not require, a federal district court to provide judicial assistance to foreign or

international tribunals . . . ."). Rather, the Supreme Court has identified several factors for courts

to consider in evaluating petitions under section 1782. A court could weigh, for example,

whether "the person from whom discovery is sought is a participant in the foreign proceeding."

Id. at 264. Courts also "may take into account the nature of the foreign tribunal, the character of

the proceedings underway abroad, and the receptivity of the foreign . . . court . . . to U.S.

federal-court judicial assistance." Id. Additionally, "a district court could consider whether the §

1782(a) request conceals an attempt to circumvent foreign proof-gathering restrictions or other

policies of a foreign country or the United States." Id. at 264-65. And "unduly intrusive or

burdensome requests may be rejected or trimmed." Id. at 265. In examining these factors,

district courts should consider "'the twin aims of [section 1782]: providing efficient means of

assistance to participants in international litigation in our federal courts and encouraging foreign

countries by example to provide similar means of assistance to our courts.'" Schmitz, 376 F.3d at

84 (quoting In re Metallgesellschaft AG, 121 F.3d 77, 79 (2d Cir. 1997)).

       Hence, a court's analysis with respect to petitions pursuant to section 1782 proceeds in

two parts. A court first considers whether it has the authority to grant the petition. Once it has

decided this question in the affirmative, it proceeds to the second inquiry -- whether to exercise

its discretion in granting the petition. See Lazaridis v. Int'l Centre for Missing & Exploited

Children, Inc., 760 F. Supp. 2d 109, 112 (D.D.C. 2011) (internal citations omitted).

I.     The Court's Authority

       A.      Resides or is found



                                                  5
       EDF Inc. does not really contest that the second and third factors -- whether the discovery

is for use in a proceeding before a foreign tribunal and whether the application is made by a

foreign tribunal or any interested person -- weigh in favor of granting the relief requested in the

petition. Hence, the Court treats these factors as conceded.3 Instead, EDF Inc. focuses on the

first factor -- whether the person or entity from whom discovery is sought resides or is found in

this district, and argues that petitioners have failed to show that this requirement is satisfied.

       EDF Inc. argues that EDFI is a non-existent entity and that it must follow that EDFI

neither resides in nor is found in the District of Columbia. Petitioners have not responded to

these claims. In their amended petition, petitioners assert that EDFI is located at the Chevy

Chase, Maryland address, but also point to "publicly-available documentation" suggesting that

EDFI also maintained an office at 1730 Rhode Island Avenue NW, in Washington, D.C. Am.

Pet. ¶ 5; Exs. B, C, D & E to Sun Decl. However, EDF Inc. has directly refuted plaintiff's claim

that any EDF-based entity is located at that address. See Opp'n at 5 n. 2; Crane Decl. ¶ 10

(stating that "[n]either EDF International nor EDF Inc. (nor any EDF-related entity) currently

occupies 1730 Rhode Island Avenue NW."). The amended petition asserts only generally that

"[u]pon information and belief, EDFI has systematic and continuous contacts with this District

that would be sufficient to justify the exercise by this Court of in personam jurisdiction over

EDFI," and that such contacts "are tantamount to being 'found'" for section 1782 purposes. Am.

Pet. ¶¶ 6-7. But petitioners do not explain what such "systematic and continuous contacts" might

be. In any event, such claims of contact with this district have been made only with respect to




       3
          It is likely that any attachment proceedings in a French court in support of an exequatur
order is the type of proceeding within reasonable contemplation as considered by the Supreme
Court in Intel, 542 U.S. at 259, and that petitioners, who were the prevailing party in the
arbitration, satisfy the term "interested person" as contemplated by section 1782.

                                                   6
EDFI. See In re Nokia Corp., 07-mc-47, 2007 WL 1729664, at * 3 (W.D. Mich. June 13, 2007)

(rejecting argument that entity was found in district for purposes of section 1782 because of

contacts of its subsidiary). Accordingly, the Court concludes that the petition should be

dismissed with respect to Électricité de France International.

       EDF Inc. also opposes petitioners' attempt to seek discovery from EDF Inc. and/or its

parent company, EDF International, pursuant to section 1782. As an initial matter, EDF Inc.

refutes petitioners' claim that, in addition to EDF International, EDF Group is also its parent

company. EDF Inc. asserts that "EDF Group" is not a separate entity, but "a shorthand term used

to collectively describe all of the related entities within the EDF family of companies." Surreply

at 2-3. In addition, both parties agree that EDF Inc. and EDF International are incorporated and

headquartered outside the District of Columbia. See Opp'n at 4-5. Despite this, petitioners claim

that, "[i]f EDF Inc. is not, in fact, a separate and distinct entity from EDF International and EDF

Group, the latter parent entities may each be 'found' in the District through its U.S. agent, EDF

Inc." Reply at 7. However, petitioners have not even asserted that EDF Inc. resides or is found

in this district, and the record is unclear on this point. Indeed, petitioners concede that EDF Inc.

is a Delaware-incorporated company headquartered in Chevy Chase, Maryland, and their own

submissions indicate that EDF Inc. moved its headquarters from Washington, D.C. to Maryland

in 2010 -- well in advance of filing of the June 2011 petition. See Ex. A to Sun Decl. ("EDF has

signed a 10-year lease for 16,000 square feet at 5404 Wisconsin Ave., planning to move 16

employees from its current offices at 1300 Eye St. NW later this year."). Moreover, while EDF

Inc. had formerly maintained an office in Washington, D.C., it no longer does so. See Crane

Decl. ¶ 9.

       Finally, petitioners have not claimed that EDF Inc. has any contacts with the District of



                                                  7
Columbia. Absent any such assertions, the Court is reluctant to infer that a Delaware company

headquartered in Maryland has the requisite contacts to be found in or to reside in this district.4

See In re Godfrey, 526 F. Supp. 2d 417, 422 (S.D.N.Y. 2007) (quashing subpoena by relying on

petitioners' failure to provide any authority that a corporation was "found" in a district for section

1782 purposes when it was neither headquartered nor incorporated there); see also In re

Inversiones y Gasolinera Petroleos Valenzuela S. de R.L., 08-mc-20378, 2011 WL 181311, at * 7

(S.D. Fla. Jan. 19, 2011) (finding that when a corporation's place of incorporation or headquarters

lies outside the district, then the petitioner has the burden of establishing that the corporation

"undertakes systematic and continuous local activities in order for the corporation to be found

there for the purposes of section 1782"). Accordingly, petitioners have failed to make a

sufficient showing that any of the named or intended respondents reside or can be found in this

district.

        B.     Service of process and alter ego arguments

        Without pointing to any allegations that this Court even has jurisdiction over EDF Inc.,

petitioners nevertheless claim that service on EDF Inc. at its Chevy Chase, Maryland

headquarters should be deemed service upon its corporate parents, EDF Group and EDF

International. They further urge the Court to construe the petition -- regardless of who is named

as respondent -- as one directed towards EDF Inc. (and, by extension, EDF International and EDF


        4
           Courts considering whether to grant a petition for assistance pursuant to 28 U.S.C. §
1782 have analyzed their authority by referencing the language in section 1782 -- whether it is a
district "in which a person resides or is found" -- rather than discussing whether the Court has
subject matter and personal jurisdiction over the entity or person from whom discovery is sought.
To some extent, courts have considered these inquiries to be the same. See In re Inversiones y
Gasolinera Petroleos Valenzuela S. de R.L., 2011 WL 181311, at * 7 . At minimum, they
overlap considerably. See In re Nokia Corp., 2007 WL 1729664, at * 3 (analyzing sufficiency of
parent company's contacts to the district with respect to section 1782's requirement that the
entity or person resides or is found in that district).

                                                  8
Group, under an alter-ego or veil-piercing theory). Reply at 5. Alternatively, petitioners seek

leave to amend their petition for a second time to name EDF Inc. as the proper respondent. Id. at

4.

       But petitioners' failure to assert any jurisdictional allegations with respect to EDF Inc. is

fatal to their argument that this Court should exercise jurisdiction over EDF Inc.'s parent

company, much less EDF Inc., particularly given the fact that service was made on EDF Inc.

outside of this jurisdiction. See, e.g., Brooks v. Harris, Civ. Action No. 10-1993, --- F. Supp. 2d

----, 2011 WL 3893899, at * 1 (D.D.C. Sept. 6, 2011) (finding no jurisdiction where "[p]laintiff

has not shown that these Defendants have had any contacts with this forum whatsoever, much

less any contacts that are sufficiently systematic and continuous"); Stoddard v. Carlin, --- F.

Supp. 2d ----, Civ. Action No. 10-201, 2011 WL 3240679, at *4 (D.D.C. July 29, 2011) (finding

no jurisdiction over Maryland resident who had been served in Maryland, when no contacts with

the District of Columbia were alleged); Roz Trading Ltd. v. Zeromax Grp, Inc., 517 F. Supp. 2d

377, 385-86 & n.4 (D.D.C. 2007) (finding no jurisdiction over corporation that had relocated to

and received service of process in Maryland, where plaintiffs insufficiently alleged that the

corporation had contacts with the District of Columbia). Hence, the Court need not (and indeed,

should not) address whether service of process on EDF Inc. outside this jurisdiction should also

be deemed service of process upon other EDF entities.

       Likewise, even if petitioners had demonstrated that this Court properly had jurisdiction

over EDF Inc., their argument that EDF Inc. was the alter ego for its parent companies with

respect to the section 1782 application must fail. There appears to be no caselaw within this

jurisdiction addressing the specific issue whether a request directed to one company pursuant to

section 1782 could then be construed as having been made against other companies under an



                                                 9
alter ego theory. However, cases in other jurisdictions, as well as this jurisdiction's treatment of

alter ego allegations more generally, are informative. In order to establish that a subsidiary

company is the alter ego of a parent company, courts in this jurisdiction have considered factors

such as "whether parent and subsidiary have common business departments; whether the parent

finances the subsidiary; whether the parent incorporated the subsidiary; whether the subsidiary is

inadequately capitalized; whether parent and subsidiary file consolidated financial statements and

tax returns; whether they have a joint accounting and payroll system; whether the subsidiary is

operated as a mere division of the parent; whether the subsidiary depends on the parent for

substantially all of its business; whether the subsidiary's obligations are assumed to be those of

the parent; whether the subsidiary's property is used by the parent as its own; and whether the

subsidiary is operated exclusively in the interest of the parent." See Oceanic Exploration Co. v.

ConocoPhillips, Inc., No. 04-332, 2006 WL 2711527, at * 12 (D.D.C. Sept. 21, 2006) (citing

Material Supply Int'l v. Sunmatch Indus. Co., 62 F. Supp. 2d 13, 20 (D.D.C. 1999).

       Here, petitioners do not specifically address these factors, but they highlight EDF Group's

2010 Reference Document as evidence that EDF Inc. acts as a mere agent or department of its

parent company. See generally Ex. D to Reply. Specifically, petitioners point to the language in

the Reference Document relating to "cash pooling agreements," see Reply at 6; Ex. D to Reply at

152, in which the Reference Document states that "[t]he cash pooling set up by EDF centralizes

all the cash positions of the subsidiaries and the Group's liquidity can be optimized." Petitioners

also cite to language in EDF Group's 2010 financial report to indicate that assets stated as being

owned by EDF Inc. -- a 100% ownership in Unistar Nuclear Energy LLC, and a 49.99% stake in

Constellation Energy Nuclear Group LLC -- are actually owned by EDF Group. Reply at 7.

       EDF Inc. has already explained that "EDF Group" is a shorthand term referring



                                                 10
collectively to the EDF "family" of companies. Surreply at 2-3. EDF Inc. maintains that it is a

separate and distinct entity from EDF International, see Crane Decl. ¶¶ 4,6, and has directly

rebutted petitioners' sole contention that EDF Inc. participates in a cash pooling arrangement

with other EDF companies. See Decl. of Patrick Blandin ¶ 3 (Aug. 31, 2011) ("EDF Inc. does not

participate in cash pooling arrangements with any of its corporate affiliates, parents, or

subsidiaries. Specifically, EDF Inc. does not participate in the 'cash pooling' agreements

described generally on page 152 of the 2010 Reference Document."). Moreover, as EDF Inc.

points out, the Reference Document itself states that the cash pooling arrangement described

"includes certain French and international subsidiaries" (emphasis added) -- a group in which

EDF Inc. has now indicated it is not included. Surreply at 3; Ex. D to Reply at 152.

       In light of these refuted contentions, petitioners' failure to provide additional facts in

support of their alter ego theory, and the record before it, the Court rejects petitioners' assertion

that "EDF International and EDF Group . . . may each be 'found' in the District' through . . . EDF

Inc.," Reply at 7, and concludes that petitioners have not demonstrated that EDF Inc. acts as an

alter ego of EDF International and EDF Group. Accordingly, it does not appear that the Court

would even have the authority to consider the relief requested by petitioners. On that basis, the

petition should be denied and dismissed.

II.    Discretion

       Even assuming that petitioners could have satisfied the threshold requirements of section

1782, the Court would still conclude, in its discretion, that the petition should be denied. "[A]

district court is not required to grant a § 1782(a) discovery application simply because it has the

authority to do so." Intel, 542 U.S. at 264. In deciding whether to grant a petition seeking

discovery pursuant to section 1782, the Court is mindful of "'the twin aims of [section 1782]:



                                                  11
providing efficient means of assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar means of assistance to

our courts.'" Schmitz, 376 F.3d at 84 (quoting In re Metallgesellschaft AG, 121 F.3d at 79). It is

also guided by the Supreme Court's decision in Intel, 542 U.S. at 264-65, and considers such

factors as whether "the person from whom discovery is sought is a participant in the foreign

proceeding. . . the nature of the foreign tribunal, the character of the proceedings underway

abroad, and the receptivity of the foreign . . . court . . . to U.S. federal-court judicial assistance."

Id. at 264-65. Additionally, "a district court could consider whether the § 1782(a) request

conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States." Id.. And "unduly intrusive or burdensome requests may be

rejected or trimmed." Id. at 265.

        Neither EDF Inc. nor any of the EDF-related entities were participants in the foreign

proceedings. Ordinarily, this factor would weigh in favor of granting the petition because

conceivably, the foreign tribunal could have ordered the participating party to produce the

evidence. See Intel, 542 U.S. at 264. This may be true with respect to EDF Inc., but EDF

International is a French entity and presumably subject to the jurisdiction of the French courts.

This cuts against the general concern underlying an inquiry into whether the person from whom

information is sought was a participant in the proceedings abroad. In considering the other

factors, the Court finds that these factors, on balance, weigh against granting the petition.

        Although there appears to be no indication that petitioners are trying to circumvent

foreign proof-gathering restrictions by applying for, and being barred from similar assistance in

France,5 they also do not dispute that most, if not all, of the relevant documents lie outside this

        5
       Petitioners do note, however, that French law does not have the same type of judicial
mechanisms by which to undercover information about assets as U.S. law does. Am Pet. ¶ 14.

                                                   12
jurisdiction and indeed outside this country. Petitioners instead argue that section 1782 "does not

bar" discovery of such extraterritorial documents. See Reply at 7-8. Neither the Supreme Court

nor the D.C. Circuit have conclusively answered the question whether there is a per se bar to the

discovery of documents outside of the United States. See In re Veiga, 746 F. Supp. 2d 8, 25

(D.D.C. 2010) (describing cases holding both ways); In re Nokia Corp., 2007 WL 1729664, at *

5 n.4 (collecting cases and observing that "there is some question regarding whether a court may

order production of documents maintained outside of the United States"). Instead, a court may

nevertheless consider the geographical location of information in determining whether the

exercise of its discretion is warranted. In re Veiga, 746 F. Supp. 2d at 25; In re Nokia Corp.,

2007 WL 1729664, at * 5 n.4 ("Because the Court considers the location of the documents as a

factor in . . . whether to exercise its discretion, it need not determine whether § 1782 authorizes

discovery of documents outside of the United States."). Similarly here, the Court need not

conclusively address whether such a bar exists, but does find that the location of the information

militates against granting the petition. EDF International is a French company headquartered in

France, and petitioners seek information about French assets in order to satisfy what is essentially

a French judgment confirming an arbitral award. Requiring EDF Inc. to produce this information

would be unduly burdensome and inefficient.

       In their reply, petitioners suggest that Corrine Delaye, EDF Inc.'s Vice President of

Finance and Treasurer, may possess some relevant information because of her former position "in

charge of financing" independent power projects in Laos when she worked at EDF's parent

company from 2003 to 2005. Delaye works at EDF Inc.'s Chevy Chase, Maryland office. Reply

at 3-4. Petitioners also contend that in her capacity as an officer of EDF Inc., Delaye appears to

be an appropriate 30(b)(6) witness and custodian of documents. Id. However, the attached



                                                 13
proposed subpoena indicates that the documents petitioners are requesting "apply to activities

undertaken at any time between January 1, 2009 to the present." Id.; Ex. A to Reply. Moreover,

petitioners have not shown how Delaye, rather than another EDF Inc. officer, would likely be an

appropriate witness pursuant to Federal Rule of Civil Procedure 30(b)(6) during the relevant time

requested. More importantly, petitioners have not even shown that EDF Inc. is found in this

district, or that EDF Inc. is the alter ego of its French-based parent company EDF International

(or any other EDF-entity), in order to infer that any of the documents petitioners seek from EDF

International about French assets would reasonably be in EDF Inc.'s control or possession here in

the United States.

       Hence, even assuming that it has the authority to grant the relief requested, and after

weighing the factors discussed by the Supreme Court in Intel, the Court chooses not to exercise

its discretion to grant the relief requested. It would be a less efficient means of assistance to

participants in any French proceeding (not to mention, of questionable prudence) for this Court to

direct a French entity, through its U.S.-based subsidiary, to produce France-based documents or

information about French assets to a French court in petitioners' attempt to satisfy a French

judgment. Similarly, it is unlikely that this Court's granting of the petition would further the

objective of encouraging foreign countries to provide similar means of assistance to U.S. courts.

       Moreover, petitioners have provided no basis, either in their amended petition or in their

subsequent filings, for amending this petition for a second time to name EDF Inc. as the

respondent. Petitioners have failed to make even a minimal showing that EDF Inc. resides in or

is found in this district. In any event, such amendment to the petition would be unavailing,

because the Court has already decided not to exercise its discretion to grant the relief requested.

Hence, petitioners' request to amend the petition to name EDF Inc. is denied. Accordingly, the



                                                  14
Court will dismiss the petition in its entirety.




                                        CONCLUSION

        For the reasons discussed above, the petition for assistance in aid of discovery pursuant to

section 1782 will be DISMISSED. A separate order will issue.




                                                               /s/
                                                        JOHN D. BATES
                                                   United States District Judge



Date: October 31, 2011




                                                   15